DETAILED ACTION
Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Obligation Under 37 CFR 1.56 – Joint Inventors
 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Election/Restrictions
 	Applicant's election with traverse of Species II in the reply filed on February 10, 2020 is acknowledged.  The traversal is on the ground(s) that “the search and examination of the entire application (Species I and II) can be made without serious burden.”  The examiner respectfully disagrees.  However, although the examiner does 
 	Thus, although the examiner does not find applicant’s arguments persuasive, since Species I is no longer claimed and all of the claims are now directed to elected Species II, the restriction requirement is no longer relevant and, as such, is presently withdrawn.
Drawings
	The drawings were received on July 23, 2021.  These drawings are acceptable.
 Claim Objections
 	Claim 6 is objected to because of the following informalities:  “the weighting” (line 3 of claim 6) lacks proper antecedent basis.  Since line 2 of claim 5 recites “a weight value,” amending claim 6 to instead recite “the weight value” would cure the deficiency .  Appropriate correction is required.
  	Claim 14 is objected to because of the following informalities:  “the weighting” (lines 4-5 of claim 14) lacks proper antecedent basis.  Since line 3 of claim 13 recites “a weighting value,” amending claim 14 to instead recite “the weighting value” would cure the deficiency .  Appropriate correction is required.
    	Claim 15 is objected to because of the following informalities:  “in response to facilitating deformation” (line 5 of claim 15) lacks proper antecedent basis.  Since line 3 of claim 14 recites “facilitate graphical deformation,” amending claim 15 to “in response to facilitating graphical deformation” would cure the deficiency .  Appropriate correction is required.
	Claim 19 is objected to because of the following informalities: the comma after “control” in line 4 of claim 19 is improper.  Appropriate correction is required.
Claim Rejections – 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

Determining the scope and contents of the prior art;
Ascertaining the differences between the prior art and the claims at issue;
Resolving the level of ordinary skill in the pertinent art; and
Considering objective evidence present in the application indicating obviousness or nonobviousness.

   	Claims 1-4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over ISNER et al. (US 2007/0035541, hereinafter “ISNER”) in view of SILVA et al. (US 6,061,067, hereinafter “SILVA”), further in view of LANCIAULT et al. (US 2011/0098113, hereinafter “LANCIAULT”).
 	Regarding claim 1, ISNER discloses a method for computer animation (¶ [0028]: “FIG. 1, an implementation of an animation system”), the method comprising:
 	receiving, by a processor (¶ [0088]: “a processor”) executing a (¶ [0066]: “deformation operators would be defined as real-time middleware”) in association with a third-party game engine system (¶ [0066]: “used for characters in a game, for which the game engine would interactively animate the character based on user input during the game.”) (¶ [0066]: “the deformation operators can be made to operate in real-time based on real-time, interactive modifications to the control objects. Having such real-time interactive behavior is particularly useful for games. Such deformation operators would be defined as real-time middleware used for characters in a game, for which the game engine would interactively animate the character based on user input during the game.”  claim 19: “the deformation operators are implemented in a runtime real-time engine of a game system.”  ¶ [0088]: “The various components of the system described herein may be implemented as a computer program using a general-purpose computer system. Such a computer system typically includes a main unit connected to both an output device that displays information to a user and an input device that receives input from a user. The main unit generally includes a processor connected to a memory system via an interconnection mechanism. The input device and output device also are connected to the processor and memory system via the interconnection mechanism.”),
 an input file that includes an asset geometry (¶ [0007]: “an input mesh and a format file for the class of objects of which the input mesh is an example.”  ¶ [0028]: “A three-dimensional input mesh 100 for an object, such as a three-dimensional humanoid head and neck, is input to a constructor 102. The constructor 102 receives a format file 106, described in more detail below, which is associated with the type of the object represented by the mesh 100.”),
 the asset geometry defining an asset mesh structure (¶ [0007]: “an input mesh”;  ¶ [0028]: “A three-dimensional input mesh 100 for an object, such as a three-dimensional humanoid head and neck, is input”),
 the asset mesh structure excluding an internal framework (¶ [0008]: “Through such a soft tissue solver, the behavior of the deformation of the surface mesh is quantified and controlled by direct manipulation of the points on the mesh.”   ¶ [0015]: “These solutions to animating faces can be directly applied to animating the details of any mesh, skin or envelope that represents the surface of an object.”  ¶ [0031]: “The input mesh 100 is generally a three dimensional geometrical primitive, such as a polygon mesh, a NURBS surface mesh or other object that is a combination of vertices and edges that define faces in three dimensions.  ¶ [0032]: “A mesh generally is represented in a computer by three arrays that store information about the vertices, edges (whether line segments or curves) and faces (whether planar or not). The data structure representing each vertex may include, for example, data defining its position as well as the indices of the neighboring edges and faces. The data structure representing each edge may include, for example, data defining the indices of its end vertices and the indices of the two adjacent faces. The data structure representing each face may include, for example, data defining the indices of its neighboring faces, edges and vertices.”  ¶ [0034]: “The input mesh 100 for an object should exhibit characteristics that are typical for the type of object being created. These characteristics also are assumed in the structure of the format file 106. In the examples below, a face mesh is used for illustration purposes. The invention is applicable to animating soft tissue of any part of an animated character, including but not limited to a head, a head and neck, an arm, a hand, a shoulder, a leg, a foot or any other part of the character. For a face, the format file 106 may, for example, reflect an expectation that the user will provide a face mesh, two eyeball meshes and upper and lower teeth meshes. The input mesh 100, in such a case, should include a face mesh, two eyeball meshes and upper and lower teeth meshes.”  ¶ [0035]: “The structure of the format file 106 sets forth the various objects that will need to be either user-specified or computed to generate a soft tissue solver. In particular, the format file 106 sets forth a list of components of the mesh and deformers. The components of the mesh may include lists of salient points, helper points, guide curves, and optionally other information. The format file 106 also may indicate how helper points are derived from salient points and other helper points and how guide curves are derived from salient points and helper points. The deformers may include lists of deformation regions, deformation operators, and optionally other information. The format file 106 also may indicate how deformation regions and deformation operators are defined with respect to these points and curves, and how they are associated with these points and curves.”  ¶ [0036]: “The actual content of a format file 106 for a type of object, and the corresponding characteristics to be exhibited by the input mesh 100, are a matter of artistic selection.”   ¶ [0037]: “The salient points named in the format file are associated with points on the input mesh that are designated by the operator. For example, using the mesh representing a face as shown in FIG. 2, such salient points may include the temple 200, an eyebrow peak 202, and eye top 204, a near eye corner 206, a far eye corner 208, an eye bottom 210, a nose tip 212, a nostril bulge 214, an earlobe join 216, an upper lip 218, a mouth corner 220, a lower lip 222, a jaw corner 224 and a chin corner 226. All of these points except the nose tip 212 and upper and lower lips 218 and 222, have left and right counterparts (which may or may not be symmetrical in the input mesh). These points may ultimately have associated controls for animation, which may be key-framed and to which motion capture data can be attached.”  ¶ [0038]: “The salient points specified by the format file 106 may be determined as a matter of artistic selection as informed by observation and experiment. The format file is created for a "species" or class of objects, whereas the input mesh is a particular instance of such an object. Thus, the salient points listed above are merely illustrative as a set of salient points that could apply to all human and humanoid faces. However, a different set of salient points also could be defined to apply to human and humanoid faces.”  NOTE: The input mesh is “a surface mesh” without any mention of any internal framework.  And, as explicitly stated in paragraph [0008], the deformation of the surface mesh is quantified and controlled by direct manipulation of the points on the mesh, not by manipulating an internal framework included in the mesh.);
 	associating, by the processor (¶ [0092]: “The various elements of the system, either individually or in combination may be implemented as one or more computer program products in which computer program instructions are stored on a computer readable medium for execution by a computer. Various steps of a process may be performed by a computer executing such computer program instructions.”; e.g., ¶ [0028]: “constructor 102 automatically generates a soft tissue solver 104.”), at least one deformer instance (¶ [0007]: “a soft tissue solver”) with the asset mesh structure (¶ [0007]: “creating a soft tissue solver attached to the surface mesh.”) (¶ [0028]: “Based on the information in the format file 106, the input mesh 100 and the salient points as indicated by the user, the constructor 102 automatically generates a soft tissue solver 104.”  ¶ [0029]: “The soft tissue solver 104 includes one or more animation controls, each of which controls one or more control objects in the soft tissue solver. Deformation operators are associated with one or more control objects and manipulate deformation regions to deform the mesh according to a change in a control object. Such a change typically is a change in position, or displacement, of the control object, but may also include scaling, rotation, or even a change in a non-geometric attribute such as a color. The constructor also includes a guide interface 116, described in more detail below, which permits a user to modify parameters of the deformation regions, deformation operators, control objects and animation controls before the soft tissue solver is generated.”),
 the at least one deformer instance (¶ [0007]: “a soft tissue solver”) including a plurality of user-selectable deformer channels (e.g., ¶ [0007]: “deformation objects”) (¶ [0029]: “The soft tissue solver 104 includes one or more animation controls, each of which controls one or more control objects in the soft tissue solver. Deformation operators are associated with one or more control objects and manipulate deformation regions to deform the mesh according to a change in a control object. Such a change typically is a change in position, or displacement, of the control object, but may also include scaling, rotation, or even a change in a non-geometric attribute such as a color.”),
 each deformer channel (e.g., ¶ [0007]: “deformation objects”) associated with at least a portion of the asset mesh structure (¶ [0007]: “deformation objects are associated with regions of the surface mesh.”) and configured to adjust a visual appearance of the associated portion of the asset mesh structure (¶ [0007]: “The deformation objects deform the mesh according to deformation operators in response to a change in a control object.”  ¶ [0008]: “Through such a soft tissue solver, the behavior of the deformation of the surface mesh is quantified and controlled by direct manipulation of the points on the mesh. Thus, the surface of the object can be animated in a manner similar to how animation of a skeleton is defined using inverse kinematics. Because the surface of the object is directly related to its appearance or aesthetics, this animation capability is referred to herein as ‘quantitative aesthetics.’”   ¶ [0029]: “The soft tissue solver 104 includes one or more animation controls, each of which controls one or more control objects in the soft tissue solver. Deformation operators are associated with one or more control objects and manipulate deformation regions to deform the mesh according to a change in a control object. Such a change typically is a change in position, or displacement, of the control object, but may also include scaling, rotation, or even a change in a non-geometric attribute such as a color. The constructor also includes a guide interface 116, described in more detail below, which permits a user to modify parameters of the deformation regions, deformation operators, control objects and animation controls before the soft tissue solver is generated.”  ¶ [0053]: “Deformation operators are associated with the deformation objects. These operators may be implemented, for example, as plug-ins to an animation system and may be associated with a deformation object through the format file. The deformation operators, during editing of animation, monitor changes to the control objects associated with a deformation objects and manipulate the deformation object as a function of the change to the control object.”  ¶ [0055]: “The resulting soft tissue solver provides interesting properties for different characters within the same class of objects that are created from the same format file. In particular, all characters created using the same format file will have soft tissue solvers with the same general structure. Thus, the format file defines a canonical soft tissue solver for the class of objects it represents. Because soft tissue solvers for different characters will have the same general structure, various animation information, including but not limited to both motion and attributes, may be transferred among the characters more easily.”);
 	receiving, by the processor (¶ [0092]: “The various elements of the system, either individually or in combination may be implemented as one or more computer program products in which computer program instructions are stored on a computer readable medium for execution by a computer. Various steps of a process may be performed by a computer executing such computer program instructions.”) and based on a user input (¶ [0029]: “The constructor also includes a guide interface 116, described in more detail below, which permits a user to modify parameters of the deformation regions, deformation operators, control objects and animation controls before the soft tissue solver is generated.”  ¶ [0057]: “After the soft tissue solver is created, the user may be permitted to adjust various parameters of the soft tissue solver. This stage of the soft tissue solver construction is called the soft tissue solver phase. In the soft tissue solver phase, the parameters related to the performance of the various objects, particularly the deformation applied to the surface as a function of the change to control objects, may be adjusted by the user. For this purpose, the graphical user interface 110 in FIG. 1 may be used. This graphical user interface may provide a separate interface for each of the different types of objects to enable them to be viewed and adjusted separately. These objects may be displayed interactively on a rendering of the input mesh, either alone or in combination with renderings of other objects, to assist the user in visualizing their interrelationships and performance.”),
 a customizable order of operations for execution of at least a subset of the plurality of deformer channels (¶ [0008]: “Through such a soft tissue solver, the behavior of the deformation of the surface mesh is quantified and controlled by direct manipulation of the points on the mesh. Thus, the surface of the object can be animated in a manner similar to how animation of a skeleton is defined using inverse kinematics.”  ¶ [0066]: “In a most general system, the various parameters that define the deformation objects, deformation operators, control objects, and their interrelationships may all be animated based on user input.”    ¶ [0071]: This design process can be applied to all operators within the soft tissue solver including but not limited to lip curlers, bulgers, puffers, and skin sliding behavior. The modular and layered design of the operators allow for them to be applied alone as well as within any body of soft tissue, thus allowing for a flexible `soft tissue solver` that is extensible to the representation of soft tissue in any vertebrate.”),
 the order of operations specifying an order in which each deformer channel of the subset is to be executed in real-time during animation of the asset geometry (¶ [0008]: “Through such a soft tissue solver, the behavior of the deformation of the surface mesh is quantified and controlled by direct manipulation of the points on the mesh. Thus, the surface of the object can be animated in a manner similar to how animation of a skeleton is defined using inverse kinematics.”   ¶ [0009]: ‘The graphical user interface may provide, for example, a different interface for each of the different types of objects to enable them to be viewed and adjusted separately. These objects may be interactively displayed on a rendering of the input mesh, and optionally with a rendering of selected other types of objects, to assist the user in visualizing their interrelationships.”  ¶ [0014]: “the various parameters that define the deformation objects, deformation operators, control objects, and their interrelationships may all be animated based on user input.”  ¶ [0066]: “the deformation operators can be made to operate in real-time based on real-time, interactive modifications to the control objects. Having such real-time interactive behavior is particularly useful for games. Such deformation operators would be defined as real-time middleware used for characters in a game, for which the game engine would interactively animate the character based on user input during the game.”  claim 19: “the deformation operators are implemented in a runtime real-time engine of a game system.”).
	ISNER fails to explicitly disclose: receiving, by the processor and based on a user input, a customizable order of operations for execution of at least a subset of the plurality of deformer channels, the order of operations specifying an order in which each deformer channel of the subset is to be executed.
	However, whereas ISNER may not be entirely explicit as to, SILVA clearly teaches:
	receiving, by the processor and based on a user input (col. 8, lines 21-25: “One embodiment of the invention not only allows a user to change the parameters of an object space modifier by directly entering the values of the parameters, but also allows the user to manipulate a 3D representation of the modifier.”  col. 12, lines 18-19: “Each time a new object is instantiated by a user, a derived object 270 is created.”  col. 12, lines 43-46: “Importantly, the modifier stack 280 allows a user to easily add modifiers to an object and view not only the results of the new modifiers but also view a list of all the modifiers that apply to an object.”  col. 12, lines 47-48: “The modifier stack 280 also allows a user to edit modifiers that are anywhere in the modifier stack 280. For example, the user can change the values of the bend modifier without having to "undo" the twist modifier first.”  col. 12, lines 51-52: “the user can change the order of the modifiers.”),
 a customizable order of operations (e.g., col. 10, line 42: “modifier stack 280”) (col. 2, lines 1-3: “the modifiers are easily shared, the order of the modifiers is easily changed, and the values associated with the modifiers is also easily changed.”   col. 6, lines 43-51: “Each instance of a Modifier subclass has methods for causing a particular modification of an object, such as a bend or a twist. Modifiers change the look of an object by, for example, changing the object's vertices or the object's topology. Modifiers can be stacked together so that the output of one modifier is fed into the input of another modifier. This provides a user with a virtually endless number of combinations.”  col. 10, lines 10-13: “Derived Object--includes a list of modifier objects and a pointer to the master object. In rendering a scene, a user always sees a derived object, even if no modifiers are applied to an object.”       col. 10, line 59 – col. 11, line 2: “each derived object 270 maintains a modifier stack 280. In one embodiment, the modifier stack 280 includes a list of modifiers (e.g. object space modifier 220 and world space modifier 240), a transform, and a pointer to a master object 210. In another embodiment, the derived object 270 maintains a reference to the master object 210, a reference to the transform 230, and a list of modifiers. However, what is important is that the derived object 270 maintains the information necessary to generate a description of a modified object (labeled as the derived object representation 246).”   col. 12, lines 7-8: “the modifier stack 280 makes modeling and animation significantly easier for the user.”  col. 12, lines 51-55: “the user can change the order of the modifiers. As noted above the order of evaluation of the modifiers is important for some modifiers. For example, applying a bend before a twist can have a significantly different look than applying a twist before the bend.”)
 for execution of at least a subset of the plurality of deformer channels (col. 1, lines 55-67: “a method of generating a three dimensional (3D) representation of a modeled object on a display device of a computer system. The modeled object is represented by an initial definition of an object and a set of modifiers. Each modifier modifies some portion of the definition of an object that may result in a change in appearance of the object when rendered. The modifiers are ordered so that the first modifier modifies some portion of the initial definition of the object and produces a modified definition. The next modifier modifies the results of the previous modifier. The results of the last modifier are then used in rendering processes to generate the 3D representation.”  col. 12, lines 56-65: “Additionally, the user can disable a particular modifier, but keep the modifier in the modifier stack 280. FIG. 6 illustrates an example of this feature. The tube with the bend and twist 600 is the same tube as is illustrated in FIG. 5. The tube with the bend disabled 610 shows the same modified object except that the bend modifier has been disabled in this tube's modifier stack. The bend disabled indicator 630 indicates that the bend modifier for the tube 610 has been disabled. In one embodiment, to enable the bend, the user need only select the bend disabled indicator 630.”),
 the order of operations specifying an order in which each deformer channel of the subset is to be executed (col. 11, lines 54-63: “That is the master object 210 provides the basic description of the object. This basic description is then provided to the first object space modifier in the modifier stack 280. The object space modifier modifies this basic description to generate a modified description. The next object space modifier is then evaluated to modify the previous modified description. This process continues until each object space modifier has been evaluated. Importantly, the object space modifiers are evaluated in the order they appear in the object modifier stack 280.”    col. 12, lines 40-46: “The modifier stack edit window 520 is also displayed. The modifier stack edit window 520 shows that the tube 300 has a bend applied first and then a twist. Importantly, the modifier stack 280 allows a user to easily add modifiers to an object and view not only the results of the new modifiers but also view a list of all the modifiers that apply to an object.”   col. 12, lines 51-55: “the user can change the order of the modifiers. As noted above the order of evaluation of the modifiers is important for some modifiers. For example, applying a bend before a twist can have a significantly different look than applying a twist before the bend.”).
  	Thus, in order to obtain a more user friendly animation system having an user customizable order of deformer channel evaluation, it would have been obvious to one of ordinary skill in the art to have modified the method for computer animation system taught by ISNER so as to incorporate the functionality of receiving, by the processor and based on a user input, a customizable order of operations for execution of at least a subset of the plurality of deformer channels, the order of operations specifying an order in which each deformer channel of the subset is to be executed, as expressly taught by SILVA.
 	ISNER also fails to explicitly disclose: generating, by the processor, an output file that includes the asset geometry, the at least one deformer instance, and the order of operations.
	However, whereas ISNER may not be entirely explicit as to, SILVA also clearly teaches:
  	generating, by the processor (e.g., Processor 110 in FIG. 1), an output file (e.g., Derived Tube 146 in FIG. 1; e.g., Derived Object 270 in FIG. 2;  col. 10, lines 54-58: “The derived object 270 is part of a scene 142 (not shown) and is responsible for ensuring that a modified object is properly rendered. The derived object is an instance of the DerivedObject class. The derived object instance is created when a user creates an object in a scene.”    col. 10, lines 59 -col. 11, line 2: “In one embodiment, each derived object 270 maintains a modifier stack 280. In one embodiment, the modifier stack 280 includes a list of modifiers (e.g. object space modifier 220 and world space modifier 240), a transform, and a pointer to a master object 210. In another embodiment, the derived object 270 maintains a reference to the master object 210, a reference to the transform 230, and a list of modifiers. However, what is important is that the derived object 270 maintains the information necessary to generate a description of a modified object (labeled as the derived object representation 246).”  col. 4, lines 59-67: “As part of the rendering process, the derived tube 146 provides a parametric definition of a bent and twisted tube for use by the 3D modeling and animation application 145. In this step, the derived tube 146 accesses the tube modifier stack 199 to generate the parametric definition of the bent and twisted tube. The 3D modeling and animation application 145 uses the parametric definition and various rendering techniques to generate the derived tube's graphical representation 134.”)
 that includes the asset geometry (e.g., Tube Master 190 in FIG. 1;  e.g., Master Object 210 in FIG. 2;  col. 11, lines 4-7: “The master object 210 includes a parametric definition of an instance of a subclass of Object (e.g. the topology (e.g., mesh, direction of faces) and geometry (e.g., vertices and edges)).”),
 the at least one deformer instance (e.g., Bend Modifier 192 and Twist Modifier 194 in FIG. 1; col. 10, line 10: “list of modifier objects”;  e.g., col. 11, lines 61-62: “the object space modifiers”; col. 11, lines 23-24: “The modifier stack 280 includes zero or more object space modifiers and world space modifiers.” col. 11, lines 65-66: “the object space modifiers 220”;  col. 12, line 2: “the world space modifiers 240”),
 and the order of operations (e.g., col. 1, lines 61-62: “The modifiers are ordered”; col. 11, lines 61-63: “the object space modifiers are evaluated in the order they appear in the object modifier stack 280.”  col. 12, line 3-6: “The world space modifiers are evaluated in a manner similar to the object space modifiers. In particular, the world space modifiers 240 are evaluated in the order that they are added to the modifier stack 280.”) (col. 1, lines 58-59: “The modeled object is represented by an initial definition of an object and a set of modifiers. Each modifier modifies some portion of the definition of an object that may result in a change in appearance of the object when rendered. The modifiers are ordered so that the first modifier modifies some portion of the initial definition of the object and produces a modified definition. The next modifier modifies the results of the previous modifier. The results of the last modifier are then used in rendering processes to generate the 3D representation.”  col. 2, lines 1-3: “the modifiers are easily shared, the order of the modifiers is easily changed, and the values associated with the modifiers is also easily changed. These features provide the user with great flexibility in modeling and animation.”  col. 3, lines 35-37: “a corresponding derived tube 146 and a tube modifier stack 199. The tube modifier stack 199 includes a tube master 190, a bend modifier 192, and a twist modifier 194.”   col. 4, lines 30-53: “The derived tube 146 is a model of a physical object; in this case, a tube that has been bent and twisted. The bent and twisted tube is shown as the derived tube's graphical representation 134. Note the invention allows for much more visually complex objects to be rendered, but for FIG. 1, an example of a relatively simple object is described.  The derived tube 146 has a modifier stack, labeled as tube modifier stack 199. The tube modifier stack 199 is a simplified example of a modifier stack. The modifier stack is described in greater detail below. The tube modifier stack 199 includes the tube master 190 (a parametric object), the bend modifier 192 and the twist modifier 194. The tube master 190 includes a parametric definition of a tube, e.g. a tube has an inner radius, an out radius and a height. The bend modifier 192 modifies the definition of the tube so that the tube will appear bent. The twist modifier 194 modifies the definition of the bent tube so that the bent tube is also twisted. How the modifiers work in connection with the master objects is described in greater detail below. However, importantly, the use of modifier stacks, in one embodiment of the invention, provides the user with previously unequaled ease of use and flexibility in 3D modeling and animation.”   col. 4, lines 59-67: “As part of the rendering process, the derived tube 146 provides a parametric definition of a bent and twisted tube for use by the 3D modeling and animation application 145. In this step, the derived tube 146 accesses the tube modifier stack 199 to generate the parametric definition of the bent and twisted tube. The 3D modeling and animation application 145 uses the parametric definition and various rendering techniques to generate the derived tube's graphical representation 134.”  col. 10, lines 10-11: “Derived Object--includes a list of modifier objects and a pointer to the master object.”   col. 10, lines 54-58: “The derived object 270 is part of a scene 142 (not shown) and is responsible for ensuring that a modified object is properly rendered. The derived object is an instance of the DerivedObject class. The derived object instance is created when a user creates an object in a scene.”  col. 10, line 59 - col. 11, line 2: “each derived object 270 maintains a modifier stack 280. In one embodiment, the modifier stack 280 includes a list of modifiers (e.g. object space modifier 220 and world space modifier 240), a transform, and a pointer to a master object 210. In another embodiment, the derived object 270 maintains a reference to the master object 210, a reference to the transform 230, and a list of modifiers. However, what is important is that the derived object 270 maintains the information necessary to generate a description of a modified object (labeled as the derived object representation 246).”  col. 11, lines 4-7: “The master object 210 includes a parametric definition of an instance of a subclass of Object (e.g. the topology (e.g., mesh, direction of faces) and geometry (e.g., vertices and edges)).”   col. 11, lines 48-63: “When a derived object 270 is asked by the application control 200 to provide a renderable description of itself, the derived object 270 evaluates the master object 210, then any object space modifiers, the transform, and then any world space modifiers, to generate the derived object representation 246. That is the master object 210 provides the basic description of the object. This basic description is then provided to the first object space modifier in the modifier stack 280. The object space modifier modifies this basic description to generate a modified description. The next object space modifier is then evaluated to modify the previous modified description. This process continues until each object space modifier has been evaluated. Importantly, the object space modifiers are evaluated in the order they appear in the object modifier stack 280. Next the transform 230 is evaluated. Each derived object 270 has only a single transform 230 and that transform is always evaluated after the object space modifiers 220. If a user wishes to apply a transform before one or more object space modifiers, the user can use an instance of the XForm object space modifier class. After the transform 230, the world space modifiers 240 are evaluated. The world space modifiers are evaluated in a manner similar to the object space modifiers. In particular, the world space modifiers 240 are evaluated in the order that they are added to the modifier stack 280.”).
  	Thus, in order to obtain a method for computer animation having the cumulative features and/or functionalities taught by ISNER and SILVA, it would have been obvious to one of ordinary skill in the art to further modify the animation system taught by the combination of ISNER and SILVA to also include generating an output file that includes the asset geometry, the at least one deformer instance, and the order of operations, as also taught by SILVA.
 	Neither ISNER nor SILVA explicitly discloses: executing a multi-platform deformation engine system.
 	However, whereas ISNER and SILVA may not be entirely explicit as to, LANCIAULT teaches:
 	receiving, by a processor executing a multi-platform deformation engine system (Abstract: “A common virtual machine specification with a specific instruction set architecture is defined for executing behavioral traits of the animation asset. Each target animation environment implements the instruction set architecture. Because each virtual machine runtime engine implements an identical instruction set architecture, animation behavior can identically reproduced over any arbitrary platform implementing the virtual machine runtime engine.”   ¶ [0012]: “loading virtual machine instructions comprising an executable representation from a transport file into a memory for execution by a runtime engine;”  ¶ [0012]: “and executing the executable representation to manipulate the geometric data.”  ¶ [0013]: “highly customized behaviors may be transported as animation assets between different execution platforms via a common virtual machine execution model. Embodiments of the present invention enable users to advantageously transport behavior as well as geometric construction between tools and playback platforms.”) in association with a third-party game engine system (¶ [0008]: “Modeling, animation, and rendering operations comprise a complete graphics pipeline. In common usage models, different applications are used to perform these operations. For example, one application may implement a modeling tool that is used to create a specific 3D model, a second application may be used to create animation sequences from the 3D model, and a third application may be used to render the animation sequences. In one scenario, animation sequences are rendered to create clips of fixed content, such as portions of a movie. In another scenario, the animation sequences are rendered in real time as part of an interactive application, such as a game.”  ¶ [0040]: “FIG. 2B illustrates an interactive graphics pipeline 202, according to one embodiment of the present invention. The interactive graphics pipeline 202 is characterized by an interactive application 240 that receives animation data 220 and user input 250, and generates rendered frames 222. The interactive application 240 includes an interactive logic engine 242, a runtime animation engine 244, and a rendering engine 248. The interactive logic engine 242 defines the user experience for the interactive application 240. One example of the interactive logic engine 242 is a game engine. The game engine defines a setting for a game, and game play for the game.”   ¶ [0049]: “Virtual machine code 427 associated with the animation asset 460 is executed in a platform runtime engine 452 residing within the target platform 450. The target platform 450 may be a game system or another computer system.”), 
an input file (¶ [0055]: “a transport file”) that includes an asset geometry (e.g., ¶ [0037]: “a 3D model 230,”) (¶ [0012]: “loading geometric object data from the transport file into the memory for manipulation when the executable representation is executed;”  ¶ [0048]: “An animation asset may include, for example, a 3D object and one or more related animation rigs.”  ¶ [0049]: “In one embodiment, authoring tool suite 420 is used to create a particular animation asset 460, comprising a 3D object and an animation rig. The animation asset 460 may be stored within the asset library 440. After the animation asset 460 is created on the authoring platform 410, the animation asset 460 is transported to a target platform 450.”   ¶ [0055]: “FIG. 5 is a flow diagram of method steps 500 for generating a transport file, according to one embodiment of the present invention.”  ¶ [0056]: “The method begins is step 502, where asset compiler 430 of FIG. 4 receives a scene description including an animation asset comprising a geometric object and custom function for manipulating the geometric object. In step 504, the asset compiler 430 compiles a custom function from the animation asset into virtual machine instructions. In step 506, the asset compiler 430 generates transport file 425 comprising compiled virtual machine instructions (code) 427 for the custom function and a description of the geometric object. The method terminates in step 590, where the asset compiler 430 saves the transport file 590 to non-volatile storage, such as system disk 114 of FIG. 1.”  ¶ [0058]: “The method begins in step 602, where target platform 450 loads virtual machine instructions 427 from transport file 425 into memory for execution by runtime engine 452. In step 604, target platform 450 loads geometric object data from transport file 425 into memory for manipulation. In step 490, the runtime engine 452 executes the virtual machine instructions 427 to manipulate the geometric object.”),
 the asset geometry defining an asset mesh structure (¶ [0036]: “a geometric model representing a desired 3D object. For example, the user may use the 3D modeling application 212 to generate a geometric model of a teapot or a game character. Conventional geometric models comprise meshes of geometric primitives, such as triangles.”  ¶ [0037]: “The 3D model includes geometric primitives that collectively describe a 3D object.”),
 the asset mesh structure excluding an internal framework (NOTE:  LANCIAULT only describes geometric models comprising meshes of geometric primitives.  Nowhere in the disclosure is there any description of any geometric models including any type of internal framework.).
 	Thus, in order to obtain a more versatile computer animation system with increased compatibility, it would have been obvious to one of ordinary skill in the art to have modified the method for computer animation taught by the combination of ISNER and SILVA so as to incorporate a processor executing a multi-platform deformation engine system in association with a third-party game engine system, as taught by LANCIAULT.
	Regarding claim 2 (depends on claim 1), SILVA further teaches:
 	wherein the order of operations specifies the order in which each deformer channel of the subset of the plurality of deformer channels is to be executed independently of every other deformer channel of the subset, whereby as a result, no deformer channel of the subset is executed as a graphical transform of any other deformer channel of the subset (col. 6, lines 43-51: “Each instance of a Modifier subclass has methods for causing a particular modification of an object, such as a bend or a twist. Modifiers change the look of an object by, for example, changing the object's vertices or the object's topology. Modifiers can be stacked together so that the output of one modifier is fed into the input of another modifier.”  col. 1, lines 58-59: “The modeled object is represented by an initial definition of an object and a set of modifiers. Each modifier modifies some portion of the definition of an object that may result in a change in appearance of the object when rendered. The modifiers are ordered so that the first modifier modifies some portion of the initial definition of the object and produces a modified definition. The next modifier modifies the results of the previous modifier. The results of the last modifier are then used in rendering processes to generate the 3D representation.”  col. 11, lines 48-63: “When a derived object 270 is asked by the application control 200 to provide a renderable description of itself, the derived object 270 evaluates the master object 210, then any object space modifiers, the transform, and then any world space modifiers, to generate the derived object representation 246. That is the master object 210 provides the basic description of the object. This basic description is then provided to the first object space modifier in the modifier stack 280. The object space modifier modifies this basic description to generate a modified description. The next object space modifier is then evaluated to modify the previous modified description. This process continues until each object space modifier has been evaluated. Importantly, the object space modifiers are evaluated in the order they appear in the object modifier stack 280.   NOTE:  In other words, each modifier modifies the current object description independently in the order they are listed in the modifier stack.  None of the modifiers are evaluated together so as to depend on each other.  Each modifier only modifies the current object description.  The modifiers never modify another modifier.).
	Regarding claim 3 (depends on claim 1), LANCIAULT further teaches:
 	formatting, by the processor, the output file for use by the deformation engine system (¶ [0011]: “generating an executable representation corresponding to the behavioral component based on a virtual machine (VM) instruction set architecture (ISA); generating a transport file comprising the executable representation and a geometric object that is configured to be animated when the executable representation is executed;”) when the deformation engine system is executed (¶ [0012]: “loading virtual machine instructions comprising an executable representation from a transport file into a memory for execution by a runtime engine; loading geometric object data from the transport file into the memory for manipulation when the executable representation is executed; and executing the executable representation to manipulate the geometric data.”) in association with any of a plurality of third-party game engine system products (¶ [0040]: “FIG. 2B illustrates an interactive graphics pipeline 202, according to one embodiment of the present invention. The interactive graphics pipeline 202 is characterized by an interactive application 240 that receives animation data 220 and user input 250, and generates rendered frames 222. The interactive application 240 includes an interactive logic engine 242, a runtime animation engine 244, and a rendering engine 248. The interactive logic engine 242 defines the user experience for the interactive application 240. One example of the interactive logic engine 242 is a game engine. The game engine defines a setting for a game, and game play for the game. Persons skilled in the art will recognize that other types of interactive logic engines may be implemented without departing the scope of the present invention.”  ¶ [0049]: “In one embodiment, authoring tool suite 420 is used to create a particular animation asset 460, comprising a 3D object and an animation rig. The animation asset 460 may be stored within the asset library 440. After the animation asset 460 is created on the authoring platform 410, the animation asset 460 is transported to a target platform 450. Virtual machine code 427 associated with the animation asset 460 is executed in a platform runtime engine 452 residing within the target platform 450. The target platform 450 may be a game system or another computer system. Behavior associated with the animation asset 460 is transported as virtual machine instructions that may be executed identically on both the authoring platform 410 and the target platform 450.”) and any of a variety of hardware platforms (Abstract: “A common virtual machine specification with a specific instruction set architecture is defined for executing behavioral traits of the animation asset. Each target animation environment implements the instruction set architecture. Because each virtual machine runtime engine implements an identical instruction set architecture, animation behavior can identically reproduced over any arbitrary platform implementing the virtual machine runtime engine.”¶ [0013]: “highly customized behaviors may be transported as animation assets between different execution platforms via a common virtual machine execution model. Embodiments of the present invention enable users to advantageously transport behavior as well as geometric construction between tools and playback platforms.” ) including at least one of mobile devices, game consoles, entertainment consoles, cloud environments, and PCs (¶ [0024]: “FIG. 1 is a block diagram of a computer system 100 configured to implement one or more aspects of the present invention. The system architecture depicted in FIG. 1 in no way limits or is intended to limit the scope of the present invention. Computer system 100 may be a computer workstation, personal computer, video game console, personal digital assistant, rendering engine, or any other device suitable for practicing one or more embodiments of the present invention.”).
 	Thus, in order to obtain a more versatile computer animation system with increased compatibility, it would have been obvious to one of ordinary skill in the art to have modified the method for computer animation taught by the combination of ISNER and SILVA so as to incorporate formatting the output file for use by the deformation engine system in association with any of a plurality of third-party game engine system products and any of a variety of hardware platforms including at least one of mobile devices, game consoles, entertainment consoles, cloud environments, and PCs, as taught by LANCIAULT.
	Regarding claim 4 (depends on claim 1), ISNER discloses:
 	controlling, by the processor, a display device (¶ [0049]: “the graphical user interface 116”) to display the asset mesh structure (¶ [0009]: “displayed on a rendering of the input mesh”) (¶ [0009]: “The graphical user interface may provide, for example, a different interface for each of the different types of objects to enable them to be viewed and adjusted separately. These objects may be interactively displayed on a rendering of the input mesh, and optionally with a rendering of selected other types of objects, to assist the user in visualizing their interrelationships.”  ¶ [0039]: “The input mesh 100 is rendered and displayed as shown at 304.”  ¶ [0088]: “The various components of the system described herein may be implemented as a computer program using a general-purpose computer system. Such a computer system typically includes a main unit connected to both an output device that displays information to a user and an input device that receives input from a user. The main unit generally includes a processor connected to a memory system via an interconnection mechanism.” ¶ [0089]: “One or more output devices may be connected to the computer system. Example output devices include, but are not limited to, a cathode ray tube (CRT) display, liquid crystal displays (LCD) and other video output devices,”);
 	controlling, by the processor, the display device (¶ [0049]: “the graphical user interface 116”) to display the plurality of user-selectable deformer channels (¶ [0049]: “the various objects (deformation objects,”) adjacent the asset mesh structure (¶ [0049]: “These objects may be interactively displayed on a rendering of the input mesh,”) (¶ [0009]: “The graphical user interface may provide, for example, a different interface for each of the different types of objects to enable them to be viewed and adjusted separately. These objects may be interactively displayed on a rendering of the input mesh, and optionally with a rendering of selected other types of objects, to assist the user in visualizing their interrelationships.”  ¶ [0049]: “In the guide phase, the position, size and other alignment related parameters of the various objects (deformation objects, deformation regions, salient points, helper points and curves) may be adjusted by the user. For this purpose, the graphical user interface 116 may be used.  The graphical user interface may provide, for example, a different interface for each of the different types of objects to enable them to be viewed and adjusted separately. These objects may be interactively displayed on a rendering of the input mesh, and optionally with a rendering of selected other types of objects, to assist the user in visualizing their interrelationships.”); and
 	receiving, by the processor, a user selection of at least one deformer channel of the user-selectable deformer channels for calibration thereof (¶ [0049]: “the various objects (deformation objects, deformation regions, salient points, helper points and curves) may be adjusted by the user”)  (¶ [0049]: “In the guide phase, the position, size and other alignment related parameters of the various objects (deformation objects, deformation regions, salient points, helper points and curves) may be adjusted by the user. For this purpose, the graphical user interface 116 may be used.  The graphical user interface may provide, for example, a different interface for each of the different types of objects to enable them to be viewed and adjusted separately. These objects may be interactively displayed on a rendering of the input mesh, and optionally with a rendering of selected other types of objects, to assist the user in visualizing their interrelationships.”   ¶ [0057]: “After the soft tissue solver is created, the user may be permitted to adjust various parameters of the soft tissue solver. This stage of the soft tissue solver construction is called the soft tissue solver phase. In the soft tissue solver phase, the parameters related to the performance of the various objects, particularly the deformation applied to the surface as a function of the change to control objects, may be adjusted by the user. For this purpose, the graphical user interface 110 in FIG. 1 may be used. This graphical user interface may provide a separate interface for each of the different types of objects to enable them to be viewed and adjusted separately. These objects may be displayed interactively on a rendering of the input mesh, either alone or in combination with renderings of other objects, to assist the user in visualizing their interrelationships and performance.”).
	Regarding claim 8 (depends on claim 1), ISNER discloses:
 	applying, by the processor and in response to a user input (¶ [0028]: “Based on” … “the salient points as indicated by the user”), a plurality of deformers (¶ [0029]: “Deformation operators”) to the asset mesh structure (¶ [0028]: “the input mesh 100”) (¶ [0028]: “Based on the information in the format file 106, the input mesh 100 and the salient points as indicated by the user, the constructor 102 automatically generates a soft tissue solver 104.”  ¶ [0029]: “The soft tissue solver 104 includes one or more animation controls, each of which controls one or more control objects in the soft tissue solver. Deformation operators are associated with one or more control objects and manipulate deformation regions to deform the mesh according to a change in a control object. Such a change typically is a change in position, or displacement, of the control object, but may also include scaling, rotation, or even a change in a non-geometric attribute such as a color. The constructor also includes a guide interface 116, described in more detail below, which permits a user to modify parameters of the deformation regions, deformation operators, control objects and animation controls before the soft tissue solver is generated.”   ¶ [0007]: “creating a soft tissue solver attached to the surface mesh.” ),
 the plurality of deformers defining a pre-defined asset rig (¶ [0028]: “Based on the information in the format file 106, the input mesh 100 and the salient points as indicated by the user, the constructor 102 automatically generates a soft tissue solver 104.”  ¶ [0030]: “An animation interface 112 makes available to an animator one or more of the control objects from the soft tissue solver 104 to permit the animator to define animation of the mesh.”   ¶ [0035]: “The structure of the format file 106 sets forth the various objects that will need to be either user-specified or computed to generate a soft tissue solver. In particular, the format file 106 sets forth a list of components of the mesh and deformers. The components of the mesh may include lists of salient points, helper points, guide curves, and optionally other information. The format file 106 also may indicate how helper points are derived from salient points and other helper points and how guide curves are derived from salient points and helper points. The deformers may include lists of deformation regions, deformation operators, and optionally other information. The format file 106 also may indicate how deformation regions and deformation operators are defined with respect to these points and curves, and how they are associated with these points and curves.”),
 the pre-defined asset rig configured to control movement of the asset geometry (¶ [0029]: “The soft tissue solver 104 includes one or more animation controls, each of which controls one or more control objects in the soft tissue solver. Deformation operators are associated with one or more control objects and manipulate deformation regions to deform the mesh according to a change in a control object. Such a change typically is a change in position, or displacement, of the control object, but may also include scaling, rotation, or even a change in a non-geometric attribute such as a color.”  ¶ [0030]: “An animation interface 112 makes available to an animator one or more of the control objects from the soft tissue solver 104 to permit the animator to define animation of the mesh.”). 
 	Regarding claim 9, claim 9 is directed to a non-transitory computer-readable storage medium having instructions stored thereon, which when executed by a processor, are configured to cause the processor to execute the method of claim 1 and, as such, is rejected for the same reasons applied above in the rejection of claim 1.
	Regarding claim 10, claim 10 is directed to a non-transitory computer-readable storage medium having instructions stored thereon, which when executed by a processor, are configured to cause the processor to execute the method of claim 2 and, as such, is rejected for the same reasons applied above in the rejection of claim 2.
	Regarding claim 11, claim 11 is directed to a non-transitory computer-readable storage medium having instructions stored thereon, which when executed by a processor, are configured to cause the processor to execute the method of claim 3 and, as such, is rejected for the same reasons applied above in the rejection of claim 3.
	Regarding claim 12 (depends on claim 9), claim 12 is directed to a non-transitory computer-readable storage medium having instructions stored thereon, which when executed by a processor, are configured to cause the processor to execute the method of claim 4 and, as such, is rejected for the same reasons applied above in the rejection of claim 4.
   	Claims 5-6, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ISNER et al. (US 2007/0035541, hereinafter “ISNER”) in view of SILVA et al. (US 6,061,067, hereinafter “SILVA”), further in view of LANCIAULT et al. (US 2011/0098113, hereinafter “LANCIAULT”), further yet in view of SEPULVEDA (US 2005/0219250).
	Regarding claim 5 (depends on claim 4), ISNER discloses:
 	receiving, by the processor, a user selection of a weight value (e.g., ¶ [0059]: “the user to enter the weight value W at text box 700”) for the at least one user-selected deformer channel (e.g., ¶ [0059]: “the deformation operator”) (¶ [0059]: “As an example, the function of the deformation operator may be defined by two function curves, herein called the deformation curve and the ease-in curve, and weight value. The user interface permits the user to enter the weight value W at text box 700.”),
 the weight value adjustable (¶ [0059]: “The user interface permits the user to enter the weight value W at text box 700.”),
 the weight value adjustable (¶ [0062]: “a deformation percentage D.  The value D is multiplied by the weight value W”) of the portion of the asset mesh structure (e.g., ¶ [0062]: “for each vertex in its scope”) associated with the deformer channel (e.g., ¶ [0062]: “deformation operator”) (¶ [0062]: “Given the curves shown in FIG. 7, a deformation operator computes, for each vertex in its scope, an amplitude value based on the amount change of the corresponding control object (whether a difference in position or size). For example, if the deformation operator monitors a control curve, and the length of the curve changes by a percentage C, the value C is used as the input to the ease-in curve to obtain an ease-in percentage E. The value C is multiplied by the result E from the ease-in curve and is used as the input to the deformation curve to obtain a deformation percentage D. The value D is multiplied by the weight value W and relative position of the vertex on the deformation object.”).
 	ISNER fails to explicitly disclose: the weight value adjustable over a range of weight values.
 	However, whereas ISNER may not be entirely explicit as to, SEPULVEDA clearly teaches: 
 	the weight value adjustable over a range of weight values (¶ [0098]: “Each local frame has a weight ω (FrameItem::weight) through which modules can take user input as to how much of the full deformation to apply per vertex. When the weight value is 0, no deformation is applied. When the weight value is 1, a full deformation is applied. Values between 0 and 1 result in generation of an interpolation between the fully deformed and undeformed vertex positions.”  ¶ [0135]: “Weight: Controls how much of the total deformation of module 103 is applied to the input DDS 106. When a module's 103 weight is 0, it has no deformation effect. A module 103 having a weight of 1 applies its deformation in full, while a module 103 having a weight of 0.5 generates output that represents a midpoint between a fully deformed geometry and the original undeformed geometry. In one embodiment, this weight controls the operation of module 103 as a whole, while a separate, per-binding site (bindingSite.weight) weight controls weights by individual binding site. Thus, if module 103 weight is denoted as W, and the weight associated with each binding site i is denoted as si the deformation applied to the point associated with binding site i is the product W x sI.”).
  	Thus, in order to obtain a method for computer animation having the cumulative features and/or functionalities taught by ISNER, SILVA, LANCIAULT and SEPULVEDA, it would have been obvious to one of ordinary skill in the art to further modify the animation system taught by the combination of ISNER, SILVA and LANCIAULT to also incorporate the weight value being adjustable of a range of weight values, as expressly taught by SEPULVEDA.
	Regarding claim 6 (depends on claim 5), ISNER discloses:
 	deforming, by the processor, the portion of the asset mesh structure associated with the deformer channel (e.g., ¶ [0062]: “a deformation operator computes, for each vertex in its scope, an amplitude value based on the amount change of the corresponding control object (whether a difference in position or size).”) in response to receiving the user selection of the weighting (¶ [0058]: “As a particular example, a deformation object is mapped after the guide phase to its corresponding deformation region, and each vertex in the deformation region thus has its relative position on the deformation object and an associated direction of movement in which it will deform based on modifications to the deformation object. After the soft tissue solver is constructed, various controls may be provided to define a function that defines the amplitude of the distortion of the mesh at each vertex as a function of the amount of change to the corresponding control object and the relative position of the vertex on the deformation object. A particular example of such a function for a bulger type of deformation operator, and a user interface through which the user may adjust parameters of this function, is shown in FIG. 7.”   ¶ [0059]: “As an example, the function of the deformation operator may be defined by two function curves, herein called the deformation curve and the ease-in curve, and weight value. The user interface permits the user to enter the weight value W at text box 700.”  ¶ [0062]: “Given the curves shown in FIG. 7, a deformation operator computes, for each vertex in its scope, an amplitude value based on the amount change of the corresponding control object (whether a difference in position or size). For example, if the deformation operator monitors a control curve, and the length of the curve changes by a percentage C, the value C is used as the input to the ease-in curve to obtain an ease-in percentage E. The value C is multiplied by the result E from the ease-in curve and is used as the input to the deformation curve to obtain a deformation percentage D. The value D is multiplied by the weight value W and relative position of the vertex on the deformation object.”   NOTE:  If the weight value is changed by the user entering a new weight value in the user interface, then clearly the computations performed by the deformation operator in ¶ [0062] to determine deformation in the deformation region would have to be performed again in response to the user entering a new weight value, i.e., in response to receiving the user selection of the weight value.).
	Regarding claim 13 (depends on claim 12), claim 13 is directed to a non-transitory computer-readable storage medium having instructions stored thereon, which when executed by a processor, are configured to cause the processor to execute the method of claim 5 and, as such, is rejected for the same reasons applied above in the rejection of claim 5.
	Regarding claim 14 (depends on claim 13), claim 14 is directed to a non-transitory computer-readable storage medium having instructions stored thereon, which when executed by a processor, are configured to cause the processor to execute the method of claim 6 and, as such, is rejected for the same reasons applied above in the rejection of claim 6.
	Regarding claim 16 (depends on claim 14), ISNER discloses:
 	apply, in response to a user input (¶ [0028]: “Based on” … “the salient points as indicated by the user”), a plurality of deformer instances (¶ [0029]: “Deformation operators”) to the asset mesh structure (¶ [0028]: “the input mesh 100”) (¶ [0028]: “Based on the information in the format file 106, the input mesh 100 and the salient points as indicated by the user, the constructor 102 automatically generates a soft tissue solver 104.”  ¶ [0029]: “The soft tissue solver 104 includes one or more animation controls, each of which controls one or more control objects in the soft tissue solver. Deformation operators are associated with one or more control objects and manipulate deformation regions to deform the mesh according to a change in a control object. Such a change typically is a change in position, or displacement, of the control object, but may also include scaling, rotation, or even a change in a non-geometric attribute such as a color. The constructor also includes a guide interface 116, described in more detail below, which permits a user to modify parameters of the deformation regions, deformation operators, control objects and animation controls before the soft tissue solver is generated.”   ¶ [0007]: “creating a soft tissue solver attached to the surface mesh.” ),
 the plurality of deformer instances defining a pre-defined asset rig (e.g., ¶ [0028]: “a soft tissue solver 104”) (¶ [0028]: “Based on the information in the format file 106, the input mesh 100 and the salient points as indicated by the user, the constructor 102 automatically generates a soft tissue solver 104.”  ¶ [0030]: “An animation interface 112 makes available to an animator one or more of the control objects from the soft tissue solver 104 to permit the animator to define animation of the mesh.”   ¶ [0035]: “The structure of the format file 106 sets forth the various objects that will need to be either user-specified or computed to generate a soft tissue solver. In particular, the format file 106 sets forth a list of components of the mesh and deformers. The components of the mesh may include lists of salient points, helper points, guide curves, and optionally other information. The format file 106 also may indicate how helper points are derived from salient points and other helper points and how guide curves are derived from salient points and helper points. The deformers may include lists of deformation regions, deformation operators, and optionally other information. The format file 106 also may indicate how deformation regions and deformation operators are defined with respect to these points and curves, and how they are associated with these points and curves.”),
 the pre-defined asset rig configured to control movement of the asset geometry (¶ [0029]: “The soft tissue solver 104 includes one or more animation controls, each of which controls one or more control objects in the soft tissue solver. Deformation operators are associated with one or more control objects and manipulate deformation regions to deform the mesh according to a change in a control object. Such a change typically is a change in position, or displacement, of the control object, but may also include scaling, rotation, or even a change in a non-geometric attribute such as a color.”  ¶ [0030]: “An animation interface 112 makes available to an animator one or more of the control objects from the soft tissue solver 104 to permit the animator to define animation of the mesh.”). 
   	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over ISNER et al. (US 2007/0035541) in view of SILVA et al. (US 6,061,067).
	Regarding claim 17, ISNER discloses a system for computer animation (¶ [0028]: “FIG. 1, an implementation of an animation system”), the system comprising:
 	a memory device (¶ [0088]: “a processor connected to a memory system”;  ¶ [0091]: “A memory system typically includes a computer readable medium. The medium may be volatile or nonvolatile, writeable or nonwriteable, and/or rewriteable or not rewriteable. A memory system stores data typically in binary form. Such data may define an application program to be executed by the microprocessor, or information stored on the disk to be processed by the application program. The invention is not limited to a particular memory system.” ); and
 	a processor (¶ [0088]: “a processor connected to a memory system”) configured to execute instructions stored on the memory device (¶ [0091]: “memory system stores data typically in binary form. Such data may define an application program to be executed by the microprocessor,”  ¶ [0092]: “The various elements of the system, either individually or in combination may be implemented as one or more computer program products in which computer program instructions are stored on a computer readable medium for execution by a computer. Various steps of a process may be performed by a computer executing such computer program instructions. The computer system may be a multiprocessor computer system or may include multiple computers connected over a computer network. The components shown in FIG. 1 may be separate modules of a computer program, or may be separate computer programs, which may be operable on separate computers.”), which when executed, cause the processor to at least:
 	receive an input file (¶ [0007]: “an input mesh and a format file for the class of objects of which the input mesh is an example.”) that includes an asset geometry (¶ [0007]: “an input mesh and a format file for the class of objects of which the input mesh is an example.”  ¶ [0028]: “A three-dimensional input mesh 100 for an object, such as a three-dimensional humanoid head and neck, is input to a constructor 102. The constructor 102 receives a format file 106, described in more detail below, which is associated with the type of the object represented by the mesh 100.”),
 the asset geometry defining an asset mesh structure (¶ [0007]: “an input mesh”;  ¶ [0028]: “A three-dimensional input mesh 100 for an object, such as a three-dimensional humanoid head and neck, is input”),
 the asset geometry excluding an internal framework (¶ [0008]: “Through such a soft tissue solver, the behavior of the deformation of the surface mesh is quantified and controlled by direct manipulation of the points on the mesh.”   ¶ [0015]: “These solutions to animating faces can be directly applied to animating the details of any mesh, skin or envelope that represents the surface of an object.”  ¶ [0031]: “The input mesh 100 is generally a three dimensional geometrical primitive, such as a polygon mesh, a NURBS surface mesh or other object that is a combination of vertices and edges that define faces in three dimensions.  ¶ [0032]: “A mesh generally is represented in a computer by three arrays that store information about the vertices, edges (whether line segments or curves) and faces (whether planar or not). The data structure representing each vertex may include, for example, data defining its position as well as the indices of the neighboring edges and faces. The data structure representing each edge may include, for example, data defining the indices of its end vertices and the indices of the two adjacent faces. The data structure representing each face may include, for example, data defining the indices of its neighboring faces, edges and vertices.”  ¶ [0034]: “The input mesh 100 for an object should exhibit characteristics that are typical for the type of object being created. These characteristics also are assumed in the structure of the format file 106. In the examples below, a face mesh is used for illustration purposes. The invention is applicable to animating soft tissue of any part of an animated character, including but not limited to a head, a head and neck, an arm, a hand, a shoulder, a leg, a foot or any other part of the character. For a face, the format file 106 may, for example, reflect an expectation that the user will provide a face mesh, two eyeball meshes and upper and lower teeth meshes. The input mesh 100, in such a case, should include a face mesh, two eyeball meshes and upper and lower teeth meshes.”  ¶ [0035]: “The structure of the format file 106 sets forth the various objects that will need to be either user-specified or computed to generate a soft tissue solver. In particular, the format file 106 sets forth a list of components of the mesh and deformers. The components of the mesh may include lists of salient points, helper points, guide curves, and optionally other information. The format file 106 also may indicate how helper points are derived from salient points and other helper points and how guide curves are derived from salient points and helper points. The deformers may include lists of deformation regions, deformation operators, and optionally other information. The format file 106 also may indicate how deformation regions and deformation operators are defined with respect to these points and curves, and how they are associated with these points and curves.”  ¶ [0036]: “The actual content of a format file 106 for a type of object, and the corresponding characteristics to be exhibited by the input mesh 100, are a matter of artistic selection.”   ¶ [0037]: “The salient points named in the format file are associated with points on the input mesh that are designated by the operator. For example, using the mesh representing a face as shown in FIG. 2, such salient points may include the temple 200, an eyebrow peak 202, and eye top 204, a near eye corner 206, a far eye corner 208, an eye bottom 210, a nose tip 212, a nostril bulge 214, an earlobe join 216, an upper lip 218, a mouth corner 220, a lower lip 222, a jaw corner 224 and a chin corner 226. All of these points except the nose tip 212 and upper and lower lips 218 and 222, have left and right counterparts (which may or may not be symmetrical in the input mesh). These points may ultimately have associated controls for animation, which may be key-framed and to which motion capture data can be attached.”  ¶ [0038]: “The salient points specified by the format file 106 may be determined as a matter of artistic selection as informed by observation and experiment. The format file is created for a "species" or class of objects, whereas the input mesh is a particular instance of such an object. Thus, the salient points listed above are merely illustrative as a set of salient points that could apply to all human and humanoid faces. However, a different set of salient points also could be defined to apply to human and humanoid faces.”  NOTE: The input mesh is “a surface mesh” without any mention of any internal framework.  And, as explicitly stated in paragraph [0008], the deformation of the surface mesh is quantified and controlled by direct manipulation of the points on the mesh, not by manipulating an internal framework included in the mesh.);
 	associate at least one deformer instance (¶ [0007]: “a soft tissue solver”) with the asset mesh structure (¶ [0007]: “creating a soft tissue solver attached to the surface mesh.”) (¶ [0028]: “Based on the information in the format file 106, the input mesh 100 and the salient points as indicated by the user, the constructor 102 automatically generates a soft tissue solver 104.”  ¶ [0029]: “The soft tissue solver 104 includes one or more animation controls, each of which controls one or more control objects in the soft tissue solver. Deformation operators are associated with one or more control objects and manipulate deformation regions to deform the mesh according to a change in a control object. Such a change typically is a change in position, or displacement, of the control object, but may also include scaling, rotation, or even a change in a non-geometric attribute such as a color. The constructor also includes a guide interface 116, described in more detail below, which permits a user to modify parameters of the deformation regions, deformation operators, control objects and animation controls before the soft tissue solver is generated.”),
 the at least one deformer instance (¶ [0007]: “a soft tissue solver”) including a plurality of user-selectable deformer channels (e.g., ¶ [0007]: “deformation objects”) (¶ [0029]: “The soft tissue solver 104 includes one or more animation controls, each of which controls one or more control objects in the soft tissue solver. Deformation operators are associated with one or more control objects and manipulate deformation regions to deform the mesh according to a change in a control object. Such a change typically is a change in position, or displacement, of the control object, but may also include scaling, rotation, or even a change in a non-geometric attribute such as a color.”),
 each deformer channel (e.g., ¶ [0007]: “deformation objects”) associated with at least a portion of the asset mesh structure (¶ [0007]: “deformation objects are associated with regions of the surface mesh.”) and configured to adjust a visual appearance of the associated portion of the asset mesh structure (¶ [0007]: “The deformation objects deform the mesh according to deformation operators in response to a change in a control object.”  ¶ [0008]: “Through such a soft tissue solver, the behavior of the deformation of the surface mesh is quantified and controlled by direct manipulation of the points on the mesh. Thus, the surface of the object can be animated in a manner similar to how animation of a skeleton is defined using inverse kinematics. Because the surface of the object is directly related to its appearance or aesthetics, this animation capability is referred to herein as ‘quantitative aesthetics.’”   ¶ [0029]: “The soft tissue solver 104 includes one or more animation controls, each of which controls one or more control objects in the soft tissue solver. Deformation operators are associated with one or more control objects and manipulate deformation regions to deform the mesh according to a change in a control object. Such a change typically is a change in position, or displacement, of the control object, but may also include scaling, rotation, or even a change in a non-geometric attribute such as a color. The constructor also includes a guide interface 116, described in more detail below, which permits a user to modify parameters of the deformation regions, deformation operators, control objects and animation controls before the soft tissue solver is generated.”  ¶ [0053]: “Deformation operators are associated with the deformation objects. These operators may be implemented, for example, as plug-ins to an animation system and may be associated with a deformation object through the format file. The deformation operators, during editing of animation, monitor changes to the control objects associated with a deformation objects and manipulate the deformation object as a function of the change to the control object.”  ¶ [0055]: “The resulting soft tissue solver provides interesting properties for different characters within the same class of objects that are created from the same format file. In particular, all characters created using the same format file will have soft tissue solvers with the same general structure. Thus, the format file defines a canonical soft tissue solver for the class of objects it represents. Because soft tissue solvers for different characters will have the same general structure, various animation information, including but not limited to both motion and attributes, may be transferred among the characters more easily.”);
	receive, based on a user input (¶ [0014]: “based on user input.”¶ [0029]: “The constructor also includes a guide interface 116, described in more detail below, which permits a user to modify parameters of the deformation regions, deformation operators, control objects and animation controls before the soft tissue solver is generated.”  ¶ [0057]: “After the soft tissue solver is created, the user may be permitted to adjust various parameters of the soft tissue solver. This stage of the soft tissue solver construction is called the soft tissue solver phase. In the soft tissue solver phase, the parameters related to the performance of the various objects, particularly the deformation applied to the surface as a function of the change to control objects, may be adjusted by the user. For this purpose, the graphical user interface 110 in FIG. 1 may be used. This graphical user interface may provide a separate interface for each of the different types of objects to enable them to be viewed and adjusted separately. These objects may be displayed interactively on a rendering of the input mesh, either alone or in combination with renderings of other objects, to assist the user in visualizing their interrelationships and performance.”),
 a customizable order of operations for evaluation of at least a subset of the plurality of deformer channels (¶ [0008]: “Through such a soft tissue solver, the behavior of the deformation of the surface mesh is quantified and controlled by direct manipulation of the points on the mesh. Thus, the surface of the object can be animated in a manner similar to how animation of a skeleton is defined using inverse kinematics.”  ¶ [0066]: “In a most general system, the various parameters that define the deformation objects, deformation operators, control objects, and their interrelationships may all be animated based on user input.”    ¶ [0071]: This design process can be applied to all operators within the soft tissue solver including but not limited to lip curlers, bulgers, puffers, and skin sliding behavior. The modular and layered design of the operators allow for them to be applied alone as well as within any body of soft tissue, thus allowing for a flexible `soft tissue solver` that is extensible to the representation of soft tissue in any vertebrate.”),
 the order of operations specifying an order in which each deformer channel of the subset is to be executed in real-time during animation of the asset geometry (¶ [0008]: “Through such a soft tissue solver, the behavior of the deformation of the surface mesh is quantified and controlled by direct manipulation of the points on the mesh. Thus, the surface of the object can be animated in a manner similar to how animation of a skeleton is defined using inverse kinematics.”   ¶ [0009]: ‘The graphical user interface may provide, for example, a different interface for each of the different types of objects to enable them to be viewed and adjusted separately. These objects may be interactively displayed on a rendering of the input mesh, and optionally with a rendering of selected other types of objects, to assist the user in visualizing their interrelationships.”  ¶ [0014]: “the various parameters that define the deformation objects, deformation operators, control objects, and their interrelationships may all be animated based on user input.”  ¶ [0066]: “the deformation operators can be made to operate in real-time based on real-time, interactive modifications to the control objects. Having such real-time interactive behavior is particularly useful for games. Such deformation operators would be defined as real-time middleware used for characters in a game, for which the game engine would interactively animate the character based on user input during the game.”  claim 19: “the deformation operators are implemented in a runtime real-time engine of a game system.”).
	ISNER fails to explicitly disclose: receive, based on a user input, a customizable order of operations for evaluation of at least a subset of the plurality of deformer channels, the order of operations specifying an order in which each deformer channel of the subset is to be evaluated.
	However, whereas ISNER may not be entirely explicit as to, SILVA clearly teaches:
	receive, based on a user input (col. 8, lines 21-25: “One embodiment of the invention not only allows a user to change the parameters of an object space modifier by directly entering the values of the parameters, but also allows the user to manipulate a 3D representation of the modifier.”  col. 12, lines 18-19: “Each time a new object is instantiated by a user, a derived object 270 is created.”  col. 12, lines 43-46: “Importantly, the modifier stack 280 allows a user to easily add modifiers to an object and view not only the results of the new modifiers but also view a list of all the modifiers that apply to an object.”  col. 12, lines 47-48: “The modifier stack 280 also allows a user to edit modifiers that are anywhere in the modifier stack 280. For example, the user can change the values of the bend modifier without having to "undo" the twist modifier first.”  col. 12, lines 51-52: “the user can change the order of the modifiers.”),
 a customizable order of operations (e.g., col. 10, line 42: “modifier stack 280”) (col. 2, lines 1-3: “the modifiers are easily shared, the order of the modifiers is easily changed, and the values associated with the modifiers is also easily changed.”   col. 6, lines 43-51: “Each instance of a Modifier subclass has methods for causing a particular modification of an object, such as a bend or a twist. Modifiers change the look of an object by, for example, changing the object's vertices or the object's topology. Modifiers can be stacked together so that the output of one modifier is fed into the input of another modifier. This provides a user with a virtually endless number of combinations.”  col. 10, lines 10-13: “Derived Object--includes a list of modifier objects and a pointer to the master object. In rendering a scene, a user always sees a derived object, even if no modifiers are applied to an object.”       col. 10, line 59 – col. 11, line 2: “each derived object 270 maintains a modifier stack 280. In one embodiment, the modifier stack 280 includes a list of modifiers (e.g. object space modifier 220 and world space modifier 240), a transform, and a pointer to a master object 210. In another embodiment, the derived object 270 maintains a reference to the master object 210, a reference to the transform 230, and a list of modifiers. However, what is important is that the derived object 270 maintains the information necessary to generate a description of a modified object (labeled as the derived object representation 246).”   col. 12, lines 7-8: “the modifier stack 280 makes modeling and animation significantly easier for the user.”  col. 12, lines 51-55: “the user can change the order of the modifiers. As noted above the order of evaluation of the modifiers is important for some modifiers. For example, applying a bend before a twist can have a significantly different look than applying a twist before the bend.”)
 for evaluation of at least a subset of the plurality of deformer channels (col. 1, lines 55-67: “a method of generating a three dimensional (3D) representation of a modeled object on a display device of a computer system. The modeled object is represented by an initial definition of an object and a set of modifiers. Each modifier modifies some portion of the definition of an object that may result in a change in appearance of the object when rendered. The modifiers are ordered so that the first modifier modifies some portion of the initial definition of the object and produces a modified definition. The next modifier modifies the results of the previous modifier. The results of the last modifier are then used in rendering processes to generate the 3D representation.”  col. 12, lines 56-65: “Additionally, the user can disable a particular modifier, but keep the modifier in the modifier stack 280. FIG. 6 illustrates an example of this feature. The tube with the bend and twist 600 is the same tube as is illustrated in FIG. 5. The tube with the bend disabled 610 shows the same modified object except that the bend modifier has been disabled in this tube's modifier stack. The bend disabled indicator 630 indicates that the bend modifier for the tube 610 has been disabled. In one embodiment, to enable the bend, the user need only select the bend disabled indicator 630.”),
 the order of operations specifying an order in which each deformer channel of the subset is to be evaluated (col. 11, lines 54-63: “That is the master object 210 provides the basic description of the object. This basic description is then provided to the first object space modifier in the modifier stack 280. The object space modifier modifies this basic description to generate a modified description. The next object space modifier is then evaluated to modify the previous modified description. This process continues until each object space modifier has been evaluated. Importantly, the object space modifiers are evaluated in the order they appear in the object modifier stack 280.”    col. 12, lines 40-46: “The modifier stack edit window 520 is also displayed. The modifier stack edit window 520 shows that the tube 300 has a bend applied first and then a twist. Importantly, the modifier stack 280 allows a user to easily add modifiers to an object and view not only the results of the new modifiers but also view a list of all the modifiers that apply to an object.”   col. 12, lines 51-55: “the user can change the order of the modifiers. As noted above the order of evaluation of the modifiers is important for some modifiers. For example, applying a bend before a twist can have a significantly different look than applying a twist before the bend.”).
  	Thus, in order to obtain a more user friendly animation system having an user customizable order of deformer channel evaluation, it would have been obvious to one of ordinary skill in the art to have modified the computer animation system taught by ISNER so as to incorporate the functionality of receiving, based on a user input, a customizable order of operations for evaluation of at least a subset of the plurality of deformer channels, the order of operations specifying an order in which each deformer channel of the subset is to be evaluated, as expressly taught by SILVA.
 	ISNER also fails to explicitly disclose: generate an output file that includes the asset geometry, the at least one deformer instance, and the order of operations.
	However, whereas ISNER may not be entirely explicit as to, SILVA also clearly teaches:
  	generate an output file (e.g., Derived Tube 146 in FIG. 1; e.g., Derived Object 270 in FIG. 2;  col. 10, lines 54-58: “The derived object 270 is part of a scene 142 (not shown) and is responsible for ensuring that a modified object is properly rendered. The derived object is an instance of the DerivedObject class. The derived object instance is created when a user creates an object in a scene.”    col. 10, lines 59 -col. 11, line 2: “In one embodiment, each derived object 270 maintains a modifier stack 280. In one embodiment, the modifier stack 280 includes a list of modifiers (e.g. object space modifier 220 and world space modifier 240), a transform, and a pointer to a master object 210. In another embodiment, the derived object 270 maintains a reference to the master object 210, a reference to the transform 230, and a list of modifiers. However, what is important is that the derived object 270 maintains the information necessary to generate a description of a modified object (labeled as the derived object representation 246).”  col. 4, lines 59-67: “As part of the rendering process, the derived tube 146 provides a parametric definition of a bent and twisted tube for use by the 3D modeling and animation application 145. In this step, the derived tube 146 accesses the tube modifier stack 199 to generate the parametric definition of the bent and twisted tube. The 3D modeling and animation application 145 uses the parametric definition and various rendering techniques to generate the derived tube's graphical representation 134.”)
 that includes the asset geometry (e.g., Tube Master 190 in FIG. 1;  e.g., Master Object 210 in FIG. 2;  col. 11, lines 4-7: “The master object 210 includes a parametric definition of an instance of a subclass of Object (e.g. the topology (e.g., mesh, direction of faces) and geometry (e.g., vertices and edges)).”),
 the at least one deformer instance (e.g., Bend Modifier 192 and Twist Modifier 194 in FIG. 1; col. 10, line 10: “list of modifier objects”;  e.g., col. 11, lines 61-62: “the object space modifiers”; col. 11, lines 23-24: “The modifier stack 280 includes zero or more object space modifiers and world space modifiers.” col. 11, lines 65-66: “the object space modifiers 220”;  col. 12, line 2: “the world space modifiers 240”),
 and the order of operations (e.g., col. 1, lines 61-62: “The modifiers are ordered”; col. 11, lines 61-63: “the object space modifiers are evaluated in the order they appear in the object modifier stack 280.”  col. 12, line 3-6: “The world space modifiers are evaluated in a manner similar to the object space modifiers. In particular, the world space modifiers 240 are evaluated in the order that they are added to the modifier stack 280.”) (col. 1, lines 58-59: “The modeled object is represented by an initial definition of an object and a set of modifiers. Each modifier modifies some portion of the definition of an object that may result in a change in appearance of the object when rendered. The modifiers are ordered so that the first modifier modifies some portion of the initial definition of the object and produces a modified definition. The next modifier modifies the results of the previous modifier. The results of the last modifier are then used in rendering processes to generate the 3D representation.”  col. 2, lines 1-3: “the modifiers are easily shared, the order of the modifiers is easily changed, and the values associated with the modifiers is also easily changed. These features provide the user with great flexibility in modeling and animation.”  col. 3, lines 35-37: “a corresponding derived tube 146 and a tube modifier stack 199. The tube modifier stack 199 includes a tube master 190, a bend modifier 192, and a twist modifier 194.”   col. 4, lines 30-53: “The derived tube 146 is a model of a physical object; in this case, a tube that has been bent and twisted. The bent and twisted tube is shown as the derived tube's graphical representation 134. Note the invention allows for much more visually complex objects to be rendered, but for FIG. 1, an example of a relatively simple object is described.  The derived tube 146 has a modifier stack, labeled as tube modifier stack 199. The tube modifier stack 199 is a simplified example of a modifier stack. The modifier stack is described in greater detail below. The tube modifier stack 199 includes the tube master 190 (a parametric object), the bend modifier 192 and the twist modifier 194. The tube master 190 includes a parametric definition of a tube, e.g. a tube has an inner radius, an out radius and a height. The bend modifier 192 modifies the definition of the tube so that the tube will appear bent. The twist modifier 194 modifies the definition of the bent tube so that the bent tube is also twisted. How the modifiers work in connection with the master objects is described in greater detail below. However, importantly, the use of modifier stacks, in one embodiment of the invention, provides the user with previously unequaled ease of use and flexibility in 3D modeling and animation.”   col. 4, lines 59-67: “As part of the rendering process, the derived tube 146 provides a parametric definition of a bent and twisted tube for use by the 3D modeling and animation application 145. In this step, the derived tube 146 accesses the tube modifier stack 199 to generate the parametric definition of the bent and twisted tube. The 3D modeling and animation application 145 uses the parametric definition and various rendering techniques to generate the derived tube's graphical representation 134.”  col. 10, lines 10-11: “Derived Object--includes a list of modifier objects and a pointer to the master object.”   col. 10, lines 54-58: “The derived object 270 is part of a scene 142 (not shown) and is responsible for ensuring that a modified object is properly rendered. The derived object is an instance of the DerivedObject class. The derived object instance is created when a user creates an object in a scene.”  col. 10, line 59 - col. 11, line 2: “each derived object 270 maintains a modifier stack 280. In one embodiment, the modifier stack 280 includes a list of modifiers (e.g. object space modifier 220 and world space modifier 240), a transform, and a pointer to a master object 210. In another embodiment, the derived object 270 maintains a reference to the master object 210, a reference to the transform 230, and a list of modifiers. However, what is important is that the derived object 270 maintains the information necessary to generate a description of a modified object (labeled as the derived object representation 246).”  col. 11, lines 4-7: “The master object 210 includes a parametric definition of an instance of a subclass of Object (e.g. the topology (e.g., mesh, direction of faces) and geometry (e.g., vertices and edges)).”   col. 11, lines 48-63: “When a derived object 270 is asked by the application control 200 to provide a renderable description of itself, the derived object 270 evaluates the master object 210, then any object space modifiers, the transform, and then any world space modifiers, to generate the derived object representation 246. That is the master object 210 provides the basic description of the object. This basic description is then provided to the first object space modifier in the modifier stack 280. The object space modifier modifies this basic description to generate a modified description. The next object space modifier is then evaluated to modify the previous modified description. This process continues until each object space modifier has been evaluated. Importantly, the object space modifiers are evaluated in the order they appear in the object modifier stack 280. Next the transform 230 is evaluated. Each derived object 270 has only a single transform 230 and that transform is always evaluated after the object space modifiers 220. If a user wishes to apply a transform before one or more object space modifiers, the user can use an instance of the XForm object space modifier class. After the transform 230, the world space modifiers 240 are evaluated. The world space modifiers are evaluated in a manner similar to the object space modifiers. In particular, the world space modifiers 240 are evaluated in the order that they are added to the modifier stack 280.”).
  Thus, in order to obtain an animation system having the cumulative features and/or functionalities taught by ISNER and SILVA, it would have been obvious to one of ordinary skill in the art to further modify the animation system taught by the combination of ISNER and SILVA to also include generating an output file that includes the asset geometry, the at least one deformer instance, and the order of operations, as also taught by SILVA.
Regarding claim 18 (depends on claim 17), SILVA further teaches:
 the order of operations specifies the order in which each deformer channel of the subset of the plurality of deformer channels is to be evaluated independently of every other deformer channel of the subset, whereby as a result, no deformer channel of the subset is evaluated as a graphical transform of any other deformer channel of the subset (col. 6, lines 43-51: “Each instance of a Modifier subclass has methods for causing a particular modification of an object, such as a bend or a twist. Modifiers change the look of an object by, for example, changing the object's vertices or the object's topology. Modifiers can be stacked together so that the output of one modifier is fed into the input of another modifier.”  col. 1, lines 58-59: “The modeled object is represented by an initial definition of an object and a set of modifiers. Each modifier modifies some portion of the definition of an object that may result in a change in appearance of the object when rendered. The modifiers are ordered so that the first modifier modifies some portion of the initial definition of the object and produces a modified definition. The next modifier modifies the results of the previous modifier. The results of the last modifier are then used in rendering processes to generate the 3D representation.”  col. 11, lines 48-63: “When a derived object 270 is asked by the application control 200 to provide a renderable description of itself, the derived object 270 evaluates the master object 210, then any object space modifiers, the transform, and then any world space modifiers, to generate the derived object representation 246. That is the master object 210 provides the basic description of the object. This basic description is then provided to the first object space modifier in the modifier stack 280. The object space modifier modifies this basic description to generate a modified description. The next object space modifier is then evaluated to modify the previous modified description. This process continues until each object space modifier has been evaluated. Importantly, the object space modifiers are evaluated in the order they appear in the object modifier stack 280.   NOTE:  In other words, each modifier modifies the current object description independently in the order they are listed in the modifier stack.  None of the modifiers are evaluated together so as to depend on each other.  Each modifier only modifies the current object description.  The modifiers never modify another modifier.).
Regarding claim 19 (depends on claim 17), ISNER discloses:
 control a display device (¶ [0049]: “the graphical user interface 116”) to display the asset mesh structure (¶ [0009]: “displayed on a rendering of the input mesh”) (¶ [0009]: “The graphical user interface may provide, for example, a different interface for each of the different types of objects to enable them to be viewed and adjusted separately. These objects may be interactively displayed on a rendering of the input mesh, and optionally with a rendering of selected other types of objects, to assist the user in visualizing their interrelationships.”  ¶ [0039]: “The input mesh 100 is rendered and displayed as shown at 304.”  ¶ [0088]: “The various components of the system described herein may be implemented as a computer program using a general-purpose computer system. Such a computer system typically includes a main unit connected to both an output device that displays information to a user and an input device that receives input from a user. The main unit generally includes a processor connected to a memory system via an interconnection mechanism.” ¶ [0089]: “One or more output devices may be connected to the computer system. Example output devices include, but are not limited to, a cathode ray tube (CRT) display, liquid crystal displays (LCD) and other video output devices,”);
 control the display device (¶ [0049]: “the graphical user interface 116”) to display the plurality of user-selectable deformer channels (¶ [0049]: “the various objects (deformation objects,”) adjacent the asset mesh structure (¶ [0049]: “These objects may be interactively displayed on a rendering of the input mesh,”) (¶ [0009]: “The graphical user interface may provide, for example, a different interface for each of the different types of objects to enable them to be viewed and adjusted separately. These objects may be interactively displayed on a rendering of the input mesh, and optionally with a rendering of selected other types of objects, to assist the user in visualizing their interrelationships.”  ¶ [0049]: “In the guide phase, the position, size and other alignment related parameters of the various objects (deformation objects, deformation regions, salient points, helper points and curves) may be adjusted by the user. For this purpose, the graphical user interface 116 may be used.  The graphical user interface may provide, for example, a different interface for each of the different types of objects to enable them to be viewed and adjusted separately. These objects may be interactively displayed on a rendering of the input mesh, and optionally with a rendering of selected other types of objects, to assist the user in visualizing their interrelationships.”); and
 receive a user selection of at least one deformer channel of the user-selectable deformer channels for calibration thereof (¶ [0049]: “the various objects (deformation objects, deformation regions, salient points, helper points and curves) may be adjusted by the user”)  (¶ [0049]: “In the guide phase, the position, size and other alignment related parameters of the various objects (deformation objects, deformation regions, salient points, helper points and curves) may be adjusted by the user. For this purpose, the graphical user interface 116 may be used.  The graphical user interface may provide, for example, a different interface for each of the different types of objects to enable them to be viewed and adjusted separately. These objects may be interactively displayed on a rendering of the input mesh, and optionally with a rendering of selected other types of objects, to assist the user in visualizing their interrelationships.”   ¶ [0057]: “After the soft tissue solver is created, the user may be permitted to adjust various parameters of the soft tissue solver. This stage of the soft tissue solver construction is called the soft tissue solver phase. In the soft tissue solver phase, the parameters related to the performance of the various objects, particularly the deformation applied to the surface as a function of the change to control objects, may be adjusted by the user. For this purpose, the graphical user interface 110 in FIG. 1 may be used. This graphical user interface may provide a separate interface for each of the different types of objects to enable them to be viewed and adjusted separately. These objects may be displayed interactively on a rendering of the input mesh, either alone or in combination with renderings of other objects, to assist the user in visualizing their interrelationships and performance.”).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ISNER et al. (US 2007/0035541) in view of SILVA et al. (US 6,061,067), further in view of SEPULVEDA (US 2005/0219250).
Regarding claim 20 (depends on claim 17), ISNER discloses:
 receive a user selection of a weighting value (e.g., ¶ [0059]: “the user to enter the weight value W at text box 700”) for the at least one user-selected deformer channel (e.g., ¶ [0059]: “the deformation operator”) (¶ [0059]: “As an example, the function of the deformation operator may be defined by two function curves, herein called the deformation curve and the ease-in curve, and weight value. The user interface permits the user to enter the weight value W at text box 700.”),
 the weighting value adjustable (¶ [0059]: “The user interface permits the user to enter the weight value W at text box 700.”),
 the weighting value adjustable (¶ [0062]: “a deformation percentage D.  The value D is multiplied by the weight value W”) of the portion of the asset mesh structure (e.g., ¶ [0062]: “for each vertex in its scope”) associated with the deformer channel (e.g., ¶ [0062]: “deformation operator”) (¶ [0062]: “Given the curves shown in FIG. 7, a deformation operator computes, for each vertex in its scope, an amplitude value based on the amount change of the corresponding control object (whether a difference in position or size). For example, if the deformation operator monitors a control curve, and the length of the curve changes by a percentage C, the value C is used as the input to the ease-in curve to obtain an ease-in percentage E. The value C is multiplied by the result E from the ease-in curve and is used as the input to the deformation curve to obtain a deformation percentage D. The value D is multiplied by the weight value W and relative position of the vertex on the deformation object.”).
 ISNER fails to explicitly disclose: the weight value adjustable over a range of weight values.
 However, whereas ISNER may not be entirely explicit as to, SEPULVEDA clearly teaches: 
 the weighting value adjustable over a range of weighting values (¶ [0098]: “Each local frame has a weight ω (FrameItem::weight) through which modules can take user input as to how much of the full deformation to apply per vertex. When the weight value is 0, no deformation is applied. When the weight value is 1, a full deformation is applied. Values between 0 and 1 result in generation of an interpolation between the fully deformed and undeformed vertex positions.”  ¶ [0135]: “Weight: Controls how much of the total deformation of module 103 is applied to the input DDS 106. When a module's 103 weight is 0, it has no deformation effect. A module 103 having a weight of 1 applies its deformation in full, while a module 103 having a weight of 0.5 generates output that represents a midpoint between a fully deformed geometry and the original undeformed geometry. In one embodiment, this weight controls the operation of module 103 as a whole, while a separate, per-binding site (bindingSite.weight) weight controls weights by individual binding site. Thus, if module 103 weight is denoted as W, and the weight associated with each binding site i is denoted as si the deformation applied to the point associated with binding site i is the product W x sI.”).
  Thus, in order to obtain a method for computer animation having the cumulative features and/or functionalities taught by ISNER, SILVA and SEPULVEDA, it would have been obvious to one of ordinary skill in the art to further modify the animation system taught by the combination of ISNER and SILVA to also incorporate the weighting value being adjustable of a range of weighting values, as expressly taught by SEPULVEDA.
 Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
 At present, it is not apparent to the examiner which part of the application could serve as a basis for new and allowable claims.   However, should the applicant nevertheless regard some particular matter as patentable, the examiner encourages applicant to appropriately amend the claims to include such matter and to indicate in the REMARKS the difference(s) between the prior art and the claimed invention as well as the significance thereof.
 Furthermore, should applicant decide to amend the claims, examiner respectfully requests that the applicant please indicate in the REMARKS from which page(s), line(s) or claim(s) of the originally filed application that any amendments are derived.   See MPEP § 2163(II)(A) (There is a strong presumption that an adequate written description of the claimed invention is present in the specification as filed, Wertheim, 541 F.2d at 262, 191 USPQ at 96; however, with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims.).
 A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  Extensions of time may be available under the provisions of 37 CFR 1.136(a).   In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 USC § 133).  
Contact Information
 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on 10am-6pm M-F.
 		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675